COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis, and Overton
Argued at Alexandria, Virginia


SNH CORPORATION,
 t/a SHILLA GARDEN RESTAURANT

v.              Record No. 0746-95-4         MEMORANDUM OPINION * BY
                                            JUDGE NELSON T. OVERTON
VIRGINIA ALCOHOLIC BEVERAGE                     JANUARY 11, 1996
 CONTROL BOARD


                  FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                           Jane Marum Roush, Judge

                Jeanne Swanick Lauer (P. H. Harrington, Jr.;
                Lauer & Lauer, P.C., on brief), for
                appellant.

                John Patrick Griffin, Assistant Attorney
                General (James S. Gilmore, III, Attorney
                General; Michael K. Jackson, Senior Assistant
                Attorney General, on brief), for appellee.


     SNH Corporation, operating Shilla Garden Restaurant, appeals

from a trial court's order affirming the Alcoholic Beverage

Control (ABC) Board's decision to revoke its beer and wine and

mixed beverage licenses.       Finding no error, we affirm the

judgment.

     In the spring of 1994 Shilla Garden was investigated by the

Fairfax County Police and the ABC.         At the close of this

investigation, a hearing officer heard testimony to determine

whether Shilla Garden had violated any laws or ABC regulations.

The hearing officer found that violations had occurred and fined

            *
          Pursuant to Code        §    17-116.010   this   opinion   is   not
designated for publication.
Shilla Garden a total of $1250 and suspended both licenses for 30

days.    The ABC Board reviewed the decision and, after a hearing,

revoked both licenses.    SNH Corporation appealed to the Circuit

Court, which found sufficient evidence in the record to support

the Board's decision.

         On appeal, we review the facts in the light most favorable

to sustaining the Board's action and "take due account of the

presumption of official regularity, the experience and

specialized competence of the agency, and the purposes of the

basic law under which the agency has acted."     Code § 9-6.14:17;

Atkinson v. Virginia ABC Comm'n, 1 Va. App. 172, 176, 336 S.E.2d
527, 530 (1985); Virginia ABC Comm'n v. York St. Inn, Inc., 220
Va. 310, 313, 257 S.E.2d 851, 853 (1979).     Code § 9-6.14:17

limits the scope of review to whether there was "substantial

evidence in the agency record" to support the decision.      State

Bd. of Health v. Godfrey, 223 Va. 423, 433, 290 S.E.2d 875,

879-80 (1982).    "The phrase 'substantial evidence' refers to

'such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.'"      Virginia Real Estate Comm'n

v. Bias, 226 Va. 264, 269, 308 S.E.2d 123, 125 (1983) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 299 (1938)).

        Using this standard of review, we find sufficient evidence

in the record below to support the decision of the Board.     The

Board acted within its statutory authority and committed no

error.




                                 - 2 -
        Affirmed.




- 3 -